        Case 19-24356        Doc 49-1      Filed 10/30/20 Entered 10/30/20 11:46:27                   Desc Exhibit
                                                    Page 1 of 3
                                                                                              1771 West Diehl, Suite 120
                                                                                            Naperville, Illinois 60563-1890

                                                                                                              P.O. Box 3228
                                                                                            Naperville, Illinois 60566-9714

                                                                                                Telephone: (630) 453-6960
                                                                                                 Facsimile: (630) 428-4620
                                                                                                   Toll Free: 866) 402-8661




                                                                                      PLEASE REFER TO FILE NO.   B19110052


                                                   September 25, 2020


To:     Izabel M Szymanski, 2312 W Algonquin Rd, Unit 12, Rolling Meadows, IL 60008
        David H Cutler, Cutler & Associates, Ltd., 4131 Main St, Skokie, IL 60076

RE:     Izabel M Szymanski; / 19-24356

                                      NOTICE OF DEFAULT UNDER ORDER

To Whom It May Concern:

        We represent Lakeview Loan Servicing, LLC in the case cited above. On 5/6/2020 Bankruptcy Judge Timothy A.
Barnes signed the attached Agreed Order Conditioning the Automatic Stay which was entered as docket entry #45.

         PLEASE TAKE NOTICE that our client’s records show that the above debtor(s) has/have not complied with the
terms in paragraph No(s) 1 and 2 of the attached Order. The default is now $4,615.23. This amount includes the post-
petition payments for 5/1/2020 – 9/1/2020 of $568.03 each, the stipulated payments for 5/2020 – 8/2020 of $431.27 each,
and service fee of $50.00.

         Unless Lakeview Loan Servicing, LLC receives the amount of $4,615.23 by or within 14 days from the date this
notice is mailed, the automatic stay shall terminate as to the real estate commonly known as 2312 Algonquin Rd., #12,
Rolling Meadows, IL 60008-3643. Acceptance of partial payments will not constitute a waiver of Lakeview Loan
Servicing, LLC rights to pursue the default in the event the partial payments are not enough to cure the entire default.

        Very truly yours,
        Diaz Anselmo Lindberg, LLC


THIS COMMUNICATION IS AN ATTEMPT TO COLLECT A DEBT,
AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

                                                                                                       BK021
                                                                              NOTICE OF DEFAULT UNDER ORDER
Case
 Case19-24356
       19-24356 Doc
                 Doc49-1
                      45               Filed 05/06/20
                                       Filed 10/30/20 Entered
                                                         Entered 05/06/20
                                                                 10/30/20 12:55:31
                                                                          11:46:27             Desc Main
                                                                                               Desc Exhibit
                                                Page
                                         Document     2 of 3
                                                        Page 1 of 2


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

 IN RE:                                                   CASE NO. 19-24356

 Izabel M Szymanski                                       CHAPTER 13

 Debtor(s).                                               JUDGE Timothy A. Barnes


                    AGREED ORDER CONDITIONING THE AUTOMATIC STAY

          On the motion of Lakeview Loan Servicing, LLC for the entry of an order modifying the
automatic stay to permit it to foreclose its mortgage on said real estate:
          IT IS HEREBY ORDERED that the automatic stay in this case, as it applies to the interest of
Lakeview Loan Servicing, LLC 0RYDQW in the real property commonly known as 2312 Algonquin Rd.,
#12, Rolling Meadows, IL 60008-3643, shall continue in effect under the following conditions:


1.        The debtor(s) shall make the following stipulation payments timely and directly to Lakeview Loan
          Servicing, LLC. These payments include the 9/01/2019 to 4/01/2020 post-petition payments of
          $568.03 each, post-petition attorney fees/costs in the amount of $831.00, minus funds tendered in
          the amount of $2,787.62, for a total post-petition default amount of $2,587.62. If any of the
          following payments are not received by its due date or are returned NSF, the automatic stay shall be
          automatically modified to permit foreclosure, without further order of the Court, upon 14 days
          written notice to the debtor(s) and to the attorney for debtor(s), during which period the debtor(s)
          may cure the said default:
          a)   $431.27 due on or before the end of the month plus the 05/01/2020 regular payment.
          b)   $431.27 due on or before the end of the month plus the 06/01/2020 regular payment.
          c)   $431.27 due on or before the end of the month plus the 07/01/2020 regular payment.
          d)   $431.27 due on or before the end of the month plus the 08/01/2020 regular payment.
          e)   $431.27 due on or before the end of the month plus the 09/01/2020 regular payment.
          f)   $431.27 due on or before the end of the month plus the 10/01/2020 regular payment.


2.        The debtor(s) shall thereafter continue making timely post-petition mortgage payments as per the
          terms of the security agreements.
Case
 Case19-24356
       19-24356 Doc
                 Doc49-1
                      45                    Filed 05/06/20
                                            Filed 10/30/20 Entered
                                                              Entered 05/06/20
                                                                      10/30/20 12:55:31
                                                                               11:46:27        Desc Main
                                                                                               Desc Exhibit
                                                     Page
                                              Document     3 of 3
                                                             Page 2 of 2


        If debtor(s) fall(s) two (2) months in default on any payment, as referred to in paragraphs 1 and 2,
          the automatic stay shall be automatically modified to permit foreclosure, without further order of
          the Court, upon 14 days written notice to the debtor(s) and to the attorney for debtor(s), during
          which period the debtor(s) may cure the said default. In the event Debtor becomes delinquent after
          two (2) notices of default, then upon the third default the Automatic Stay shall terminate as to the
          Movant without further recourse to this Court and Movant shall be allowed to take any and all steps
          necessary to exercise any and all rights it may have in the property commonly known as 2312
          Algonquin Rd., #12, Rolling Meadows, Illinois 60008-3643. Movant shall file a Notice of
          Termination of Debtor Stay with the Court in the event the stay is terminated pursuant to this
          paragraph.

        In the event of a default, the Debtor(s) shall tender the required funds along with a $50.00 service
          fee, payable to 0RYDQW, to the offices of Anselmo Lindberg & Associates LLC at the address
          below. The payment must be made in the form of a certified check, money order, or cashier's check.
          The $100.00 service fee will be collectible against the Debtor(s), payable to either 0RYDQW or its
          counsel pursuant to the terms of the notice regarding the default. For purposes of determining when
          the stay is modified, the stay shall be considered modified upon the expiration of the cure term
          when the Debtor(s) fail to cure.
DATED:.BZ                                     ENTER:

                                                       ____
                                                       ______________________________
                                                         __
                                                         ________ _ __________
                                                                             __________
                                                                                     __
                                                                                     __
                                                       Bankruptcy
                                                       Bank
                                                         nkkru
                                                            rup
                                                              pttcy
                                                                  y JJudge
                                                                      ud
                                                                      udggee

Attorney for Creditor

 /s/ Michelle Mandroiu
Attorney for Debtor(s)

Nisha B. Parikh | ARDC #6298613
Crystal V. Caceres | ARDC #6300765
Theodore Konstantinopoulos | Ohio Bar #0065542
Anselmo Lindberg & Associates LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B19110052
THIS LAW FIRM IS DEEMED TO BE A DEBT COLLECTOR.
